DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted April 21, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 4-6, 8, 9, 12-14, 16, 17, and 20 are currently pending.

Response to Arguments
2.	The previous rejections under 35 USC § 112 are overcome and/or withdrawn.
The claims have been amended to require a carrier to be apportioned into a plurality of continuous resource blocks instead of potentially only one (i.e. claim 1 as amended: “multiple continuous resource blocks, etc.”). The first step of claim 1 requires receiving an uplink grant indicting a carrier with this property. 
Applicant argues the prior art of record fails to teach the even distribution of the target resource to be allocated, and further characterizes Hong as “[only] directed to… non-contiguous resource allocation” (Remarks, p. 12). Applicant provides these points as reasoning for the prior art’s inability to teach this first step (Remarks, p. 12 “[a]ccordingly, Hong fails to disclose [step 1]”). The Examiner has carefully considered this point, but respectfully disagrees. First, it should be noted that the prior art of record deals with both contiguous and non-contiguous resource allocation. For instance, Hong at paragraph [0095] describes wherein “Type 0 and Type 1 represent non-contiguous resource allocation, whereas Type 2 represents contiguous resource allocation.” Hong also teaches a hybrid allocation scheme directed to both contiguous and non-contiguous (see, e.g., [0097]-[0099]). Therefore, the carrier properties and allocation determination(s), as claimed, are taught by the previously cited prior art.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 4, 6, 9, 12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0051356 (hereinafter “Hong”), in further view of U.S. Publication No. 2015/0208387 (hereinafter “Awad”).

Regarding claims 1, 6, 9, 14, and 17: Hong teaches a data sending method comprising: 
receiving, by user equipment (UE), an uplink scheduling grant indicating a carrier for the UE to send uplink data(See, e.g., [0075]-[0080].), the carrier being evenly divided into N basic resource units, wherein N is a natural number and N>1, wherein each of the N basic resource units comprises multiple continuous resource blocks, wherein a target resource that is to be allocated to the UE is evenly distributed in the N basic resource units, wherein the uplink scheduling grant comprises first resource indication information indicating location information of allocated resource blocks in one of the N basic resource units, and wherein the allocated resource blocks in one of the N basic resource units are part of all the resource blocks in one of the N basic resource units(See, e.g., figures 6-8, [0089]-[0095]; resource blocks are indicated.); 
determining, by the UE, the target resource based on the first resource indication information, wherein the target resource is a combination of the allocated resource blocks in each of the N basic resource units, and a location of the allocated resource blocks in each of the N basic resource units has the same relative location as a location indicated by the location information in the first resource indication information (See, e.g., [0087]-[0095], [0126]-[0132]; note allocation schemes wherein target allocated resources are determined based on received control information.); and 
sending, by the UE, the uplink data on the target resource (See, e.g., [0075]-[0080]; the UE sends data using resources allocated in the grant.).
1 wherein “a location of the allocated resource blocks in each of the N basic resource units has the same relative location as a location indicated by the location information in the first resource indication information” (See, e.g., [0090]-[0095]; note periodicity and/or allocations within respective groups. More generally, note carrier indication.), but this feature is not explicitly stated. However, Awad teaches a system that overlaps much of the teachings of Hong including the even distribution of resource units for allocation across a carrier (See, e.g., figures 6a-b). Awad also teaches wherein respective locations within block groups or subsets are equivalent (See, e.g., [0076]-[0088] and figures 6a-d; note, e.g., transpositional relationship within groups or subsets.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate feature from the system of Awad, such as the resource allocation functionality, within the system of Hong, in order to account for radio link quality, interference, and/or QoS requirements (note, e.g., Awad [0073]).
The rationale set forth above regarding the method of claim 1 is applicable to the method, UE, base station, and medium of claims 6, 9, 14, and 17, respectively.

Regarding claims 4 and 12: Hong modified by Awad further teaches determining, by the UE, a resource allocation type on the carrier for the UE to send the uplink data; and in response to determining that the determined resource allocation type is a basic-resource-element-based resource allocation type, determining, by the UE, the target resource based on the first resource indication information, and sending the uplink data on the target resource; in response to determining that the determined resource allocation type is a first resource-block-based resource allocation type, (See, e.g., Hong: [0087]-[0095].). The motivation for modification set forth above regarding claim 1 is applicable to claim 4.
The rationale set forth above regarding the method of claim 4 is applicable to the UE of claim 12.

8.	Claims 5, 8, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong, in further view of Awad, and in further view of one of U.S. Publication No. 2014/0269593 (hereinafter “Wang”) or U.S. Publication No. 2017/0332368 (hereinafter “Einhaus”).

Regarding claims 5, 8, 13, 16, and 20: Hong modified by Awad substantially teaches the method as set forth above regarding claim 1. Hong modified by Awad further teaches (1) receiving, (See, e.g., Hong: [0087]-[0095].). 
Hong modified by Awad may teach or imply, but does not explicitly state (2) determining, by the UE, the resource allocation type on the carrier depending on whether the carrier is on an unlicensed spectrum; or (3) receiving, by the UE, third resource indication information, and determining the resource allocation type on the carrier based on the third resource indication information, wherein the third resource indication information is received by the UE by using higher layer signaling.2 However, Wang teaches (3) …wherein the third resource indication information is received by the UE by using higher layer signaling (See, e.g., [0070]-[0075].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Wang, such as the high layer functionality, within the system of Hong modified by Awad, in order to explicitly configure UEs.
Alternatively, Einhaus teaches (2) determining, by the UE, the resource allocation type on the carrier depending on whether the carrier is on an unlicensed spectrum (See, e.g., [0212].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Einhaus, such as the allocation functionality, within the system of Hong modified by Awad, in order to capitalize on existing DCI formats.
The rationales set forth above regarding the methods of claims 4 and/or 5 are applicable to the method, UE, base station, and medium of claims 8, 13, 16, and 20, respectively.

Conclusion
9.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS SLOMS/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 To the extent this feature is inherent to the system of Hong, the respective claims would stand rejected under 35 U.S.C. 102(a)(2). 
        2 It should be noted that limitations (1), (2), and (3) are claimed in the alternative.